t c memo united_states tax_court vanney associates inc petitioner v commissioner of internal revenue respondent docket no filed date thomas martin regan for petitioner blaine charles holiday for respondent memorandum findings_of_fact and opinion buch judge respondent issued vanney associates inc vanney associates a notice_of_deficiency for the taxable_year among other issues respondent disallowed portions of the deductions for officer compensation and taxes and licenses the only issue remaining for consideration is whether vanney associates may deduct the portion of officer compensation related to a yearend bonus to the sole shareholder of the company that was paid_by a check that vanney associates could not have honored and that was returned to the company we hold that it may not findings_of_fact vanney associates inc was incorporated in it is a personal service c_corporation that uses the cash_method_of_accounting robert vanney is a licensed architect with over years of architectural and interior design experience he is the sole shareholder chief_executive_officer chief financial officer vice president of marketing vice president of operations and director of human resources of vanney associates vanney associates employs about others but mr vanney is the one responsible for marketing bringing in new business and signing construction documents at the time it filed the petition vanney associates’ principal_place_of_business was in minnesota karen vanney mr vanney’s spouse is responsible for maintaining vanney associates’ books_and_records ms vanney is a certified_public_accountant with an inactive license and is employed as the vice president of finance for a company unrelated to vanney associates she has never been a shareholder director employee or independent_contractor of vanney associates nonetheless ms vanney would prepare payroll checks for vanney associates mr vanney would then sign the checks on behalf of vanney associates and distribute them in vanney associates paid mr vanney monthly wages totaling dollar_figure at the end of each year it was the vanneys’ practice to determine vanney associates’ remaining profit after paying any outstanding bills and paying bonuses to employees after determining this amount ms vanney would prepare a check on behalf of vanney associates and pay the remaining profit to mr vanney as a yearend bonus the vanneys testified that their intent behind the yearend bonus was only to pay out the remaining profit it was not to zero out the tax_liability of vanney associates even if that was the effect on date vanney associates paid mr vanney a yearend bonus totaling dollar_figure after withholding and paying to the irs the appropriate federal income social_security and medicare taxes vanney associates wrote a check to mr vanney for dollar_figure mr vanney signed the check on behalf of vanney associates and then endorsed the check in his own name and made it all monetary amounts are rounded to the nearest dollar payable to vanney associates he never attempted to cash the check ms vanney recorded the payment on the books as a loan from mr vanney and vanney associates repaid mr vanney in date although vanney associates wrote mr vanney a check for over dollar_figure on date the total balance in vanney associates’ bank accounts was dollar_figure the balance was dollar_figure after adjusting for outstanding deposits and checks mr vanney testified that he believe d he knew that vanney associates did not have the funds necessary to honor the check however he maintained that vanney associates could have gotten a loan to cover the check further ms vanney testified that vanney associates was a strong company with considerable receivables and although the vanneys considered taking out a loan for vanney associates they decided not to because they personally did not need the money and they wanted to avoid the expenses that would come with obtaining the loan vanney associates timely filed its form_1120 u s_corporation income_tax return which reflected no taxable_income or tax vanney associates claimed various deductions among them dollar_figure for compensation of officers and dollar_figure for taxes and licenses which included dollar_figure paid for medicare the amount repaid to mr vanney was about dollar_figure less than the amount of the original loan the difference arose from costs incurred by vanney associates on mr vanney’s behalf taxes the irs selected the return for examination and mailed vanney associates a notice_of_deficiency on date disallowing dollar_figure of the deduction for compensation of officers and dollar_figure of the deduction for taxes and licenses the notice also made other adjustments that are not at issue in response vanney associates timely petitioned opinion i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise although the burden may shift to the commissioner under sec_7491 vanney associates does not claim that the burden has shifted to respondent and likewise we do not find it appropriate to shift the burden to respondent vanney associates did not address respondent’s adjustment to the deduction for taxes and licenses in its petition at trial or on brief accordingly we deem this issue conceded see rule b unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue rule a 290_us_111 ii deductibility of officer compensation income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer the code allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a payment by check is known as a conditional payment because it is subject_to the condition_subsequent that the check be paid upon presentation to the drawee once the condition_subsequent is fulfilled it is generally reasonable to conclude that the payment relates back to the time when the check was given 503_us_79 see also rule a sec_162 10_tc_1207 quoting 35_bta_551 aff’d 97_f2d_62 8th cir 12_tc_524 estate of hubbell v commissioner t c pincite quoting eagleton v commissioner b t a pincite but see 111_tc_81 t he relation-back doctrine does not apply to checks representing noncharitable gifts which were signed and dated before d’s death but accepted and paid_by the drawee after decedent’s death aff’d 203_f3d_53 d c cir thus the allowance of a deduction is dependent on proper payment of the check we have previously disallowed a deduction where a check was not ultimately paid because of insufficient funds further we have also held that the relation-back doctrine is inapplicable where the payee knows the payor has insufficient funds and therefore refrains from cashing the checkdollar_figure transactions between related entities are subject_to special scrutiny the economic reality of a transaction will prevail over its form and a finding of economic reality depends on whether the transaction would have followed the same form if the parties were unrelated further we have previously disallowed deductions where there was no actual economic outlay and the payments were wholly circular dollar_figure springfield prods inc v commissioner tcmemo_1979_23 see 78_tc_822 aff’d without published opinion 732_f2d_164 9th cir steinberg v commissioner tcmemo_1995_116 blumeyer v commissioner tcmemo_1992_647 121_tc_273 ang v commissioner tcmemo_2014_53 estate of rosen v commissioner tcmemo_2006_115 oren v commissioner tcmemo_2002_172 aff’d 357_f3d_854 8th cir because respondent did not raise a substance-over-form argument we continued mr vanney was the sole shareholder of vanney associates ms vanney as vanney associates’ bookkeeper knew or should have known that vanney associates did not have the funds to cover the bonus check to mr vanney and mr vanney testified to having at least some idea of this as well vanney associates argues that the payment was unconditional and payment occurred when mr vanney took possession of the check vanney associates cites o’connor v commissioner tcmemo_1954_90 where this court held that t he essential element is that the control of property distributed by way of a dividend must have passed absolutely and irrevocably the court in o’connor also relied on the fact that the payee had unrestricted use of the money and the amount was unqualifiedly his to do with as he wished that is not the case before us if anything mr vanney had only restricted use of the check he could not cash it at the bank use it to pay a debt or use it to make a loan to someone other than to vanney associates in fact mr vanney’s only option to make use of the money at that time was to lend it back to vanney associates because the check could not be honored additionally we have previously held that although a taxpayer maintains possession of a check the amount of the check may not be continued will not address it here treated as a distribution or may not be included in gross_income when the account has insufficient funds to honor the checkdollar_figure accordingly respondent’s disallowance of a portion of the deduction for officer compensation is sustained iii conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that vanney associates is not entitled to deduct the portion of officer compensation relating to mr vanney’s yearend bonus vanney associates did not have the funds to cover the check when it was presented to mr vanney accordingly the check could not have been paid and respondent’s determination to disallow the deduction is sustained we have considered the parties’ arguments and to the extent not addressed herein we find them to be irrelevant moot or without merit see 59_tc_696 holding that checks were not treated as distributions of money when the accounts had insufficient funds and the payees treated the checks as notes payable see also johnston v commissioner tcmemo_1964_323 holding that a check was not included in gross_income during the previous year even though the payor dated the check for the previous year because the payor told the payee that sufficient funds would not be available to satisfy the check until the later year to reflect the foregoing and the concessions of the parties decision will be entered for respondent
